UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0001368757 GTJ REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-5188065 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 444 Merrick Road Lynbrook, New York (Address of principal executive offices) (Zip Code) (516) 881-3535 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: 13,529,131 shares of common stock as of May 16, 2011. GTJ REIT, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets at March 31, 2011 (Unaudited) and December 31, 2010 2 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2011 and 2010 3 Consolidated Statement of Stockholders’ Equity (Unaudited) for the Three Months Ended March 31, 2011 4 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2011 and 2010 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION 36 Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Removed and Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures 38 EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION EX-32.2: CERTIFICATION 1 GTJ REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share data) March 31, December 31, (Unaudited) ASSETS Real estate at cost: Land $ $ Buildings and improvements Less: accumulated depreciation and amortization ) ) Net real estate held for investment Cash and cash equivalents Available-for-sale securities Restricted cash Accounts receivable, net Other assets Deferred charges, net Assets of discontinued operation - 10 Intangible assets, net Machinery and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Mortgage note payable $ $ Accounts payable and accrued expenses Unpaid losses and loss-adjustment expenses Other liabilities, net Total liabilities Stockholders’ equity: Preferred stock, $.0001 par value; 10,000,000 shares authorizedand none issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized; 13,529,131 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 1 1 Additional paid-in capital Cumulative distributions in excess of net income ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 GTJ REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, 2011 and 2010 (Unaudited, amounts in thousands, except share and per share data) Three Months Ended,March 31, Revenues: Property rentals $ $ Outdoor maintenance and cleaning operations Total revenues Operating expenses: General and administrative expenses Equipment maintenance and garage expenses Transportation expenses Contract maintenance and station expenses Insurance and safety expenses Operating and highway taxes 70 Other operating expenses Depreciation and amortization expense Total operating expenses Operating income Other income (expense): Interest income 52 Interest expense ) ) Change in insurance reserves ) ) Other 7 2 Total other income (expense): ) ) Income from continuing operations before income from equity affiliates and income taxes Income from equity affiliates 37 - Incomebefore benefit from (provision for) income taxes Benefit from (provision for) income taxes 23 (4
